Citation Nr: 1715297	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  11-30 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972, and from February 1973 to July 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran testified at a hearing in August 2013 before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's claims file.  

In April 2014, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development and a new VA examination.  Specifically, the remand called for a new examination wherein the nature and etiology of the Veteran's shoulder disorders could be determined.  The Board finds that there has been substantial compliance with the Board's remand directives, and the matter is now appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran did not have a chronic right or left shoulder condition manifest during service or within one year following service, and the current shoulder conditions are not related to his service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right shoulder disability have not been met.  38 U.S.C.A. 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for left shoulder disability have not been met.  38 U.S.C.A. 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Sheldon v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that his right and left shoulder disorders are related to his time in active duty.  Specifically, the Veteran states that while in service he was lifting weights during physical training when something popped on his left side, causing pain to radiate through his shoulders and arms in the fall of 1989.  The Veteran's service treatment records are silent as to any treatment, complaints, or a diagnosis related to a right or left shoulder condition.

The Veteran's private treatment records have also been associated with the file.  In July 2009, the Veteran reported having persistent right shoulder pain to the medical examiner, mild degenerative changes of the spine were noted.  An October 2009 shoulder examination indicates that there is no evidence of fracture or dislocation and that joint spaces are well maintained without evidence of erosion or degenerative changes.  A September 2011 medical examination indicates the Veteran has degenerative joint disease of the lumbar spine that causes "pain midline that radiates to both shoulders and arms."  An October 2011 examination notes the Veteran as having cervical radiculopathy, radiating to the left trapezius.  In a November 2011 report, the examiner noted the Veteran is experiencing bilateral shoulder pains consistent with "chronic tendonitis/rotator cuff injury."  

The Veteran's post-service VA treatment records have been associated with the record and appear to be complete.  An examiner's note from September 2013 reports the Veteran as suffering from chronic neck and shoulder pain, with intermittent numbness.  In a January 2014 examination, the Veteran inquired as to what could be done about his left shoulder pain, which he described as severe in intensity and lasting 30 to 60 minutes.  An April 2014 medical report indicates the Veteran reported shooting pains down his arms and shoulders.  A VA medical examination from July 2014 notes that degenerative or traumatic arthritis has been documented in both shoulders.

The Board has also considered the Veteran's lay evidence of record, namely the Veteran's testimony from the August 2013 Board hearing.  During the Board hearing, the Veteran recalled injuring his shoulders during physical training while in service.  At the time of the alleged injury, the Veteran reported being prescribed various pain killers and/or muscle relaxers to help deal with his pain.  The Veteran reports having varying levels of pain since the injury.

In light of the medical and lay evidence, the Board does not find that the Veteran is entitled to presumptive service connection under 38 C.F.R. §§ 3.307, 3.309(a).  The evidence does not show a diagnosis of or manifestations of a chronic disease, to include arthritis, in service or within one year following service.  

While the Veteran is undoubtedly competent to testify as to his experiences during service, to include his recollection of his injury and the corresponding treatment, the Veteran is not competent to say that his in-service injury is in any way related to his right and left shoulder disorder.  In light of these facts, the Board has assigned more probative weight to the medical evidence on record, most notably the July 2014 VA examination.

The July 2014 VA examiner concluded that it is less likely as not that the Veteran's current left or right shoulder condition is etiologically related to the Veteran's military service, including the reported injury.  The examiner exhaustively reviewed the medical evidence in this case, noting, in part, that while shoulder x-rays in 2011 were negative, they now showed degenerative disease, but if a major shoulder problem had indeed been present for 20 years, the degenerative disease would have been present on an earlier x-ray.  This is the only medical opinion of record as to the etiology of the Veteran's shoulder conditions.

In consideration of the medical and lay evidence, the Board accordingly finds that there is no competent evidence of a current shoulder disability due to an injury, disease, or event in service, thus, service connection must be denied.  While the evidence clearly demonstrates the Veteran has a need for ongoing medical care and physical therapy, no positive nexus has been drawn to link the Veteran's current shoulder disorders to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49(1990).


Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in November 2011.  The claims file contains the Veteran's service records, supporting lay statements, private treatment records, and VA medical records.  The Veteran was also afforded a new VA examination in July 2014 to assist in determining the etiology of the Veteran's disability.  The examination was adequate because it was performed by a medical professional, was based on a review of the Veteran's treatment records, and included the necessary findings.

Additionally the Veteran provided testimony at a Board hearing in August 2013.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate his claims and the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.

Finally, all due process considerations have been met.  No new evidence was received following the most recent, September 2014, supplemental statement of the case.  

For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.






ORDER

Entitlement to service connection for right shoulder disorder is denied.

Entitlement to service connection for left shoulder disorder is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


